UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SEC File Number 000-55093 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form 10-K o Form 20-Fo Form 11-Kx Form 10-Qo Form N-SAR For Period Ended: March 31, 2017 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
